EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.	Authorization for this examiner’s amendment was given in an interview with Scott R. Cleere on 16 June 2022.
3.	The application has been amended as follows: 
In the claims
In claim 5:
	Change:	“The system of claim 4”
	To:		“The system of claim 1”
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
4.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
5.	Claims 1-3, 7 and 16-18 were rejected under 35 U.S.C. 102(a)(2) as being anticipated by Van Snellenberg et al. (US2019/0021649), Claims 1-3, 7 and 16-18 were rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang (US2019/0272727), Claims 4, 7, 8, 13 and 19 were rejected under 35 U.S.C. 103 as being unpatentable over Yang (US2019/0272727) in view of Hall et al. (US2018/0087969), Claim 5 was rejected under 35 U.S.C. 103 as being unpatentable over Yang (US2019/0272727) in view of Hall et al. (US2018/0087969) further in view of Clements (US9,756,297), Claims 6 and 20 were rejected under 35 U.S.C. 103 as being unpatentable over Yang (US2019/0272727) in view of Clements (US9,756,297), Claims 9, 11, 12, 14 and 15 were rejected under 35 U.S.C. 103 as being unpatentable over Yang (US2019/0272727) in view of Hall et al. (US2018/0087969) further in view of Van Snellenberg et al. (US2019/0021649), and Claim 10 was rejected under 35 U.S.C. 103 as being unpatentable over Yang (US2019/0272727) in view of Hall et al. (US2018/0087969) further in view of Van Snellenberg et al. (US2019/0021649) further in view of Clements (US9,756,297). Claims 1, 8 and 16 are independent.
Claims 1 and 16 are amended with the limitations of claim 4 and 19, respectively, and claims 4 and 19 are canceled.  Examiner agrees with Applicant’s argument that none of the cited references disclose or teach an imaging sensor in or on the base for capturing images of the user’s feet as required by each of claims 1, 8 and 16.
Applicant’s arguments, filed 21 April 2022, with respect to claims 1-20 have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(2) rejection of claims 1-3, 7 and 16-18 and the 35 U.S.C. 103 rejection of claims 4-6, 8-15, 19 and 20 has been withdrawn. 
Allowable Subject Matter
6.	Claims 1-3, 5-18 and 20 are allowed.  Nothing in the prior art showed or suggested the specific limitations of these claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA C BERNARDI whose telephone number is (571)270-7125. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW BELLA can be reached on (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667